
	

115 HR 6332 : Improving Strategies to Counter Weapons Proliferation Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6332
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the Director of the Financial Crimes Enforcement Network to submit a report to Congress
			 on the way in which data collected pursuant to title 31 is being used, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving Strategies to Counter Weapons Proliferation Act. 2.Financial Crimes Enforcement Network reporting requirementSection 310 of title 31, United States Code, is amended by adding at the end the following:
			
				(e)Reports relating to use of collected data
 (1)In generalNot later than 1 year after the date of enactment of this subsection and every year thereafter, the Director shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on—
 (A)intelligence products created by FinCEN on finance transactions for the proliferation of weapons from filings submitted pursuant to subchapter II of chapter 53;
 (B)FinCEN’s efforts to collaborate with law enforcement agencies, the intelligence community, and foreign financial intelligence units to maximize the use of data that is collected pursuant to subchapter II of chapter 53; and
 (C)advisory notices issued to financial institutions (as defined under section 5312(a)) on financial activity related to the proliferation of weapons.
 (2)Separate presentation of classified materialAny part of the report under paragraph (1) that involves information that is properly classified under criteria established by the President shall be submitted to the Congress separately in a classified annex.
 (3)SunsetNo report is required under this subsection after the end of the 5-year period beginning on the date of enactment of this subsection..
		Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk
